Citation Nr: 0840096	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  03-19 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right hip disability.  

2.  Entitlement to a compensable initial rating for a left 
(major) shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 2002 to September 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  The veteran's claims folder is in the 
jurisdiction of the Houston, Texas RO.

The veteran has submitted a Supplemental Statement of the 
Case (SSOC), dated January 10, 2007, which reports that the 
veteran's right hip disability and left shoulder disability 
were each rated at 20 percent.  The veteran contends that 
this "award" should be effectuated because "the fact that 
the veteran was notified and sent a copy of this decision is 
reason enough to adjudicate a favorable outcome."  This 
argument must fail, however.  First, the Board notes that the 
SSOC does not grant the veteran an award of 20 percent; 
rather, it merely misstates the veteran's ratings and then 
explains why ratings in excess of 20 percent are not 
warranted.  Additionally, there was no prejudice from the 
release of this record as, on January 25, 2007, the veteran 
received another SSOC which reported the proper ratings:  
namely that the right hip disability was rated at 10 percent 
and that the left shoulder disability had a noncompensable 
rating.  The Board finds that the January 10, 2007 SSOC 
neither granted higher ratings nor induced the veteran to 
reasonably rely on it as a grant of higher ratings.  
Consequently, the Board finds that the ratings reflected in 
the "issue" section of this decision are accurate. 





FINDINGS OF FACT

1.  The veteran's right hip disability is not manifested by 
ankylosis, flail joint, flexion to 30 degrees, abduction to 
10 degrees, or malunion of the femur.

2.  As of January 28, 2005, the veteran's left shoulder 
disability results in limitation of motion of the arm to the 
shoulder, but no ankylosis, range of motion of the arm to 
fewer than 90 degrees, fibrous union of the humerus, 
dislocation, guarding, or marked deformity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right hip disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§, 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5019, 5250 to 5355 (2007); DeLuca v. Brown, 
8 Vet. App. 202 (2005).

2.  The criteria for an initial rating in excess of 20 
percent, but no higher, from January 28, 2005, for a left 
shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic 
Code 5201 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this matter, the appeal arises from disagreement with the 
initial evaluations following the grant of service connection 
for the disabilities listed above.  Although it appears that 
adequate notice was not provided to the veteran prior to the 
October 2002 decision, the Court has held that were the 
underlying claim for service connection has been granted and 
there is disagreement as to downstream questions (such as the 
effective date), the claim has been substantiated and there 
is no prejudice due to inadequate (or no) notice.  Goodwin v. 
Peake, No. 05-876 (Vet. App. May 19, 2008); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).).  The Federal Circuit 
has also held that once the underlying service connection 
claim is granted there is no duty to provide notice under 
38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

In any event, in March 2003 and March 2006, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the claims for increased initial 
ratings, to include as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and the claims were 
subsequently readjudicated.  VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as providing VA examinations and 
personal hearings.  The Board notes that it appears that the 
transcript of the August 2004 RO hearing has not been 
associated with the file, and communication with the Houston 
RO indicates that the transcript is no longer available.  The 
veteran provided additional testimony at a subsequent RO 
hearing in April 2005, however, and has submitted numerous 
statements, and the Board finds that no prejudice results 
from the absence of the August 2004 transcript.  
Consequently, the Board finds that the claims are ready for 
adjudication.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."


Increased Rating for a Right Hip Disability

Service connection was established for the right hip 
disability based on in-service treatment for right hip pain 
and a VA examiner's post-service diagnosis of bursitis of the 
right hip.  A 10 percent rating was subsequently assigned 
under Diagnostic Code (DC) 5019 for painful limitation of 
motion that it otherwise noncompensable.  The veteran 
contends that a higher initial evaluation is warranted.  
Under Diagnostic Code 5019, bursitis is to be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  Diagnostic Code 5003 (degenerative arthritis) 
indicates that when the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint or group of minor joints affected by 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The Board notes that for the purpose of rating 
disability from arthritis, the hips are considered to be 
major joints.  38 C.F.R. § 4.45 (2008).

The rating criteria provide a higher rating for flail joint 
of the hip (DC 5254); malunion of the femur with moderate hip 
disability (DC 5255); limitation of abduction with motion 
lost beyond 10 degrees (DC 5253); flexion limited to 30 
degrees (DC 5252); and ankylosis (DC 5250).  Rating for 
limitation of motion includes consideration of functional 
loss due to flare-ups, fatigability, incoordination, 
weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  The normal 
range of flexion is 0 to 125 degrees, and the normal range of 
abduction 0 to 45 degrees.  See 38 C.F.R. 4.71, plate I.  

The evidence of record reports the veteran's general history 
of right hip pain.  It also reports the veteran's history of 
missing school, work, and work-study secondary to his pain 
from his right hip, foot, and knee and indicates that he uses 
a cane and has an antalgic gait secondary to the hip, foot, 
and knee disabilities.  

A September 2002 VA examination record reports that the right 
hip had "full range of motion," with flexion to 120 
degrees, extension to 30 degrees, abduction to 45 degrees, 
adduction of 30 degrees, external rotation to 45 degrees, and 
internal rotation to 30 degrees.  There was no pain with any 
motion, no weakness to resistance, and no evidence of lack of 
endurance or incoordination.  There was tenderness of the 
posterior portion of the greater trochanter.  The examiner 
assessed the veteran with "previously existing bursitis of 
the right hip with aggravation at this time, with only 
tenderness and no objective findings or disability."  

A July 2003 X-ray report indicates a negative x-ray, with no 
evidence of fracture, dislocation, or any other bone or joint 
abnormality.  

An August 2003 VA examination record reports the veteran's 
history of right hip pain approximately 4 to 5 times each 
month after prolonged sitting or standing.  The veteran 
denied episodes of dislocation or recurrent subluxation, and 
there was no heat, redness, swelling, or tenderness.  The 
veteran could flex to 110 degrees, abduct to 30 degrees, 
extend to 20 degrees (out of 30 degrees), adduct to 15 
degrees (out of 25 degrees), internal rotate to 40 degrees 
(out of 60 degrees), and internal rotate to 20 degrees out of 
40 degrees.  Active range of motion was painful but there was 
no additional limitation with repetition due to pain, 
fatigue, incoordination, weakness, or lack of endurance.  The 
veteran was assessed with bursitis of the right hip with 
residuals.  

Subsequent August 2003 medical records indicate that the 
veteran went to the emergency room for treatment for right 
hip pain that was radiating down the right lower extremity.  
The record notes that the veteran had limited range of 
motion.  The veteran was assessed with acute recurrent 
neuralgia of the right hip.  

A December 2003 VA treatment record reports the veteran's 
history of right hip pain.  The veteran reported that he had 
to quit his job because his office was too cold, which 
aggravated his hip pain.  The record notes that range of 
motion was within functional limits except for abduction, 
which was decreased by 25 percent.  A January 2004 VA 
treatment record reports that the veteran's range of motion 
in the right lower extremity was within functional limits.  

An October 2004 VA treatment record reports the veteran's 
history of right hip pain.  The record notes that x-ray 
images were normal.  A January 2005 VA treatment record 
reports that the right trochanteric area was positive for 
localized tenderness.  X-ray images were normal.  The 
examiner diagnosed the veteran with right trochanteric 
bursitis. 

A July 2005 VA examination record reports the veteran's 
history of a chronic dull ache of the right hip.  The veteran 
reported that he had mild to severe hip pain every 2 to 3 
days, lasting 4 to 8 hours each episode, and he estimated 
that he has "moderate" limitation of motion and "moderate" 
functional impairment during these episodes.  The veteran 
could flex to 100 degrees, abduct to 30 degrees, extend to 20 
degrees (out of 30 degrees), adduct to 15 degrees (out of 25 
degrees), external rotate to 40 degrees (out of 60 degrees), 
and internal rotate to 25 degrees (out of 40 degrees).  The 
examiner noted that the right hip was painful at extremes of 
range of motion, and there was no additional limitation with 
repetition related to pain, fatigue, incoordination, 
weakness, or lack of endurance.  There was no atrophy.  The 
veteran was diagnosed with right hip bursitis with residuals.

November 2005 and April 2006 VA treatment records report that 
the veteran had full range of motion of the right hip.  A 
subsequent April 2006 VA treatment record reports the 
veteran's history of back pain and a chronic "dull ache" in 
the right hip with episodes of sharp/stabbing pain.  The 
examiner noted that the veteran had no muscle atrophy, but he 
did have pain with active and passive range of motion and a 
decrease in external and internal rotation of the hip.  The 
record also reports that X-ray images were normal, showing no 
fracture, dislocation, or other joint or bone abnormality, 
and the interpreter stated that he could not make a diagnosis 
of bursitis without calcification.  The examiner assessed the 
veteran with multiple pain syndromes secondary to possible 
right sacroiliac joint inflammation.  

A May 2006 VA examination record reports that the right hip 
showed no sign of edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
The veteran was able to flex to 110 degrees, with pain 
beginning at 105 degrees, and abduct to 45 degrees with pain 
beginning at 45 degrees.  He was also able to extend to 10 
degrees, adduct to 25 degrees, external rotate to 60 degrees, 
and internal rotate to 40 degrees before pain set in.  There 
was no additional limitation after repetition.  X-ray images 
showed artifactual metallic density.  The examiner diagnosed 
the veteran with bursitis of the right hip.

A February 2008 VA examination record reports the veteran's 
history of pain in the sacroiliac joint; the veteran denied 
hip pain and stated that he was not complaining of any pain 
in any aspect of the hip or in the bursa.  The veteran denied 
flare-ups and said that the hip disability did not affect his 
daily activities or employment.  Examination indicated that 
there was no tenderness or swelling.  The veteran had flexion 
to 125 degrees and abduction to 45 degrees.  He also had 
extension to 30 degrees, adduction to 24 degrees, external 
rotation to 50 degrees, and internal rotation to 40 degrees.  
Repetition produced some pain at the sacroiliac joint, but no 
symptomatology in the hip joint or greater trochanter bursa.  
The examiner stated that the right hip was asymptomatic, and 
x-ray images were normal.  The examiner diagnosed the veteran 
with normal right hip without symptoms of bursitis or any 
other symptoms alluded to the hip itself.  

Based on the foregoing, the Board finds that a rating in 
excess of 10 percent is not warranted for the veteran's right 
hip disability.  The medical evidence contains no findings of 
ankylosis, and, although the records indicate that the 
veteran has pain on motion and flare-ups resulting in 
functional impairment, his range of extension and abduction 
are consistently too significant to approximate either 
limitation of range of abduction to 10 degrees or flexion to 
30 degrees, even after consideration of pain and functional 
impairment.  Additionally, the evidence, particularly the X-
ray records, contains no findings indicative of malunion of 
the femur or flail joint.  Consequently, a rating in excess 
of 10 percent is not warranted for a right hip disability.  
In other words, as right hip motion is slightly limited by 
pain, and the hip is a major joint, the 10 percent evaluation 
assigned for the right hip disability is appropriate.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003, 5019.  

As a final point, and as noted above, consideration has been 
given to the question of whether "staged ratings," as 
addressed by the Court in Fenderson, would be in order.  
However, as the assigned 10 evaluation reflects the degree of 
impairment shown since the date of the grant of service 
connection for the right hip disability, there is no basis 
for staged ratings with respect to this claim.


Increased Rating for a Left Shoulder Disability

Service connection was established for a left (major) 
shoulder disability based on in-service treatment for left 
shoulder pain and a VA examiner's post-service diagnosis of 
"probable" sprain of the left sternoclavicular joint.  A 
noncompensable rating was assigned under Diagnostic Code 
5203, which rates impairment of the scapula.  The veteran 
contends that a higher initial evaluation is warranted.  

A September 2002 VA examination reports the veteran's history 
of pain and clicking in the left shoulder.  The examiner 
noted that there was tenderness and crepitus in the left 
sternoclavicular joint but no displacement.  The veteran had 
flexion and abduction from 0 degrees to 180 degrees with 90 
degrees internal and external rotation.  All motion was 
without pain or weakness, and there was no evidence of any 
significant lack of endurance or incoordination.  X-ray 
images showed no subluxation or displacement.  The examiner 
assessed the veteran with "complaint of painful shoulder 
with injury to the left clavicle" with tenderness and 
"probable mild sprain at the sternoclavicular joint of the 
left clavicle."  The examiner stated that the shoulder had 
no objective abnormality or disability.  

An August 2003 VA examination record reports that the veteran 
had normal range of motion of the shoulder, with flexion to 
180 degrees, abduction to 180 degrees, and internal and 
external rotation to 90 degrees.  

A December 2003 VA treatment record reports the veteran's 
history of left shoulder pain that radiated down the 
mediolateral arm, posterior elbow, and medial forearm and 
which was accompanied by tingling in the fourth and fifth 
digits.  The veteran stated that he was "barely able to 
raise his arm above shoulder level."  October 2004 VA 
treatment records report the veteran's history of left 
shoulder pain over the upper medial part that radiated down 
the left arm.  The examiner noted that the veteran had 
tenderness over the rotator cuff area and that all active and 
passive movements were limited.  The veteran was assessed 
with left shoulder pain, questionable rotator cuff injury.  
An October 2004 VA X-ray report indicates that the veteran 
has degenerative changes of the left shoulder and over-riding 
of the humeral head with minimally decreased joint space.  

A January 2005 VA treatment record reports that the veteran 
had normal range of motion with some discomfort.  Range of 
motion of the shoulder was normal.  There was also minimal 
localized tenderness of the left trapezius.  A January 28, 
2005, VA treatment record reports that the veteran was tender 
over both anterior and posterior aspect of the left shoulder 
and that he was unable to lift his left arm above 70 degrees.  
Both internal and external rotation was painful and limited.  
Examination indicated that the left shoulder pain was 
worsening, and the examiner believed it was a possible 
rotator cuff problem. 

A February 2005 VA examination record reports the veteran's 
history of left shoulder pain, aching, and stiffness with 
painful range of motion.  The veteran reported that he had 4 
to 5 flare-ups in the past year where he had severe left 
shoulder pain requiring him to wear a sling for 3 to 4 days 
each time.  The veteran stated that he had significant 
limitation of motion with significant functional impairment 
during the flare-up.  The veteran also reported that his left 
shoulder disability impaired his schooling, in that he had 
difficulty writing with his left hand twice each week.  The 
veteran was able to flex to 90 degrees, abduct to 90 degrees, 
and rotate to 80 degrees.  Range of motion was painful, with 
no additional limitation after repetition of movement due to 
pain, fatigue, incoordination, weakness, or lack of 
endurance.  The record notes that a February 2005 magnetic 
resonance imaging (MRI) showed no degenerative joint disease 
or rotator cuff tendon tear.  The MRI did show a small 
localized pocket of fluid along the PA subchondral cysts in 
the vicinity of the greater tuberosity of the humeral head.  
The veteran was assessed with a sprain of the left 
sternoclavicular joint, normal exam, and impingement syndrome 
of the left shoulder with residuals.  

A March 2005 VA treatment record reports that the veteran 
flexed to 70 degrees with pain on extreme, abducted to 80 
degrees with pain at extreme, externally rotated to 20 
degrees, and internally rotated to 90 degrees.  The veteran 
had tenderness to the anterior shoulder and in the 
subacromial area, but the clavicle was non-tender.  X-ray 
images showed mild degenerative changes, and an MRI showed 
tendonitis and subchondral cysts.  The veteran was assessed 
with left shoulder tendonitis.  An April 2005 VA treatment 
record reports that the veteran's range of motion was within 
functional limits, with pain at extreme of motion.  The 
examiner noted that the pain was worse with external 
rotation.  A November 2005 and April 2006 VA treatment record 
reports that the veteran had decreased abduction due to pain.  

A July 2005 VA examination reports the veteran's history of 
weakness, stiffness, lack of endurance, fatigability, and 
pain.  The veteran reported that the pain occurred six times 
per week for 9 hours each time and that it  radiated down the 
arm to the left hand.  The veteran also reported that he had 
incapacitating episodes as often as 4 times per month.  
Examination indicated that there was tenderness.  The veteran 
had flexion to 135 degrees, with pain beginning at 90 
degrees, abduction to 120 degrees with pain beginning at 85 
degrees, external rotation to 90 degrees with pain beginning 
at 60 degrees, and internal rotation to 30 degrees with pain 
beginning at 30 degrees.  Joint function was not additionally 
limited by repetition.  X-ray images were normal.  

A June 2007 VA treatment record reports that the veteran had 
left shoulder tenderness and that the veteran was unable to 
laterally abduct the arm past 90 degrees without tenderness.  
Internal rotation and external rotation were also limited, 
but there was no muscle atrophy.  A September 2007 VA 
treatment record indicates that the veteran had a small tear 
in the left shoulder, per an MRI.  

A February 2008 VA examination record reports the veteran's 
history of aching in the sternoclavicular joint that did not 
affect his daily activities or employment.  Examination 
showed mild tenderness over the sternoclavicular joint, but 
no ascertained abnormality.  

A February 2008 VA treatment record reports the veteran's 
history of increased pain in the left shoulder, that was 
radiating to the back of the head and hand.  The veteran 
reported that the pain was becoming "unbearable" and was 
interfering with his daily activities and work.  Examination 
showed mild swelling over the posterior shoulder and 
tenderness to palpation over the tip of shoulder.  Range of 
motion was limited by pain and motor strength was limited to 
4/5 secondary to pain.  An MRI showed left supraspinatus 
tendinosis and partial thickness tear.  The veteran was 
assessed with chronic left shoulder pain secondary to 
supraspinatus tendinosis/tear.  

Diagnostic Code 5201 provides a 20 percent rating for 
limitation of motion of the arm to shoulder level.  Normal 
range of motion for the shoulder is 0 to 180 degrees flexion 
and abduction and 0 to 90 degrees rotation.  

Initially, the Board notes that although the veteran was 
service connected for "sprain of the sternoclavicular 
joint," the issue is best recharacterized as a "left 
shoulder disability," since the evidence continuously 
indicates treatment for left shoulder pain since service, 
even while the evidence suggests that there is no 
sternoclavicular impairment.  

Although since the time service connection was established 
the evidence includes findings that the veteran has range of 
flexion and abduction beyond the shoulder, the evidence 
beginning on January 28, 2005, indicates that range of motion 
is limited by pain to 90 degrees.  Consequently, based on the 
findings of limitation of motion to the shoulder and the 
evidence of functional impairment secondary to the shoulder 
disability, the Board finds that a 20 percent rating is 
warranted under Diagnostic Code 5201 effective January 28, 
2005.  A compensable rating is not warranted prior to that 
time.  

Finally, a rating in excess of 20 percent, from January 2005, 
is not warranted under either Diagnostic Code 5201 or 
alternate diagnostic criteria.  Diagnostic Code 5201 provides 
a 30 percent rating for limitation of motion of the major arm 
to midway between the side and shoulder (approximately 45 
degrees).  In this case, the evidence consistently indicates 
that the veteran's range of motion of the arm is more than 45 
degrees, even after consideration of pain or other functional 
impairment.  Consequently, a higher rating is not warranted 
under Diagnostic Code 5201.  

Alternate rating criteria provide higher ratings for 
ankylosis (Diagnostic Code 5200) and impairment of the 
humerus (Diagnostic Code 5202) characterized by marked 
deformity from malunion of the major humerus; recurrent 
dislocation of the major scapulohumeral joint with frequent 
episodes and guarding; and fibrous union of the major 
humerus.  In this case, the evidence contains no findings of 
ankylosis and the evidence consistently indicates that the 
veteran has range of motion of his shoulders; consequently, a 
higher rating is not available under Diagnostic Code 5200.  
Likewise, higher ratings are not available by rating either 
shoulder disability under Diagnostic Code 5202 as there is no 
evidence of fibrous union of the humerus, guarding, 
dislocation, or marked deformity.  In sum, the Board finds 
that a 20 percent rating, but no higher, as of January 28, 
2005, is warranted for the veteran's left shoulder 
disability.  See Fenderson, 12 Vet. App. 119, 126 (1999).  


ORDER

A rating in excess of 10 percent for a right hip disability 
is denied.  

A rating of 20 percent, but no higher, effective January 28, 
2005, for a left shoulder disability is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


